Citation Nr: 0927529	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  09-06 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a higher special monthly compensation rate on 
account of being in need of the aid and attendance of another 
person.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from September 1951 to March 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of a Department 
of Veteran's Affairs (VA), Regional Office (RO), located in 
San Juan, Puerto Rico, which denied the Veteran's claim for 
special monthly pension based upon the need for aid and 
attendance.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have any disabilities which are 
service-connected.

2.  In a March 2008 rating decision, the RO awarded the 
Veteran special monthly pension benefits on account of being 
housebound, effective from May 7, 2007.

3.  The Veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to five degrees or 
less, nor is he a patient in a nursing home because of mental 
or physical incapacity.

4.  The Veteran's conditions do not render him permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  He is generally independent in self-care and 
activities of daily living, and is able to leave his home 
unrestricted.  He has no physical or mental incapacity 
requiring regular care or assistance against dangers in his 
daily environment.


CONCLUSION OF LAW

The criteria for special monthly pension based upon the need 
of regular aid and attendance are not met.  38 U.S.C.A. §§ 
1502, 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

In a letter dated in May 2007, the Veteran was notified of 
the evidence not of record that was necessary to substantiate 
his special monthly pension claim.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  However, in 
the present appeal, because the special monthly pension claim 
is being denied, and no effective date or rating percentage 
will be assigned, the Board finds that there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess, supra.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant VA medical 
treatment records have been obtained.  He was provided with a 
VA medical examination in 2008.  There is no indication of 
any additional, relevant records that the RO failed to 
obtain.

The 2008 VA examination report contains reference to the 
Veteran's receipt of a monthly Social Security check; however 
it is not clear whether this represents a disability benefits 
payment.  Under 38 U.S.C.A § 5103A(c)(3), VA is required to 
obtain relevant records held by any Federal department or 
agency that a claimant adequately identifies and authorizes 
VA to obtain.  See Diorio v. Nicholson, 20 Vet. App. 193, 
199-200 (2006).  However, in this case, the Veteran has not 
actually reported that he is in receipt of Social Security 
disability benefits and hence, the file contains no 
authorization to obtain such records.  As such, the Board 
made proceed with appellate consideration of this case 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Special Monthly Pension - Aid and Attendance

Special monthly pension at the aid and attendance rate is 
payable when a veteran is helpless or so nearly helpless that 
he requires the regular aid and attendance of another person.  
To establish a need for regular aid and attendance, a veteran 
must be blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; a 
patient in a nursing home because of mental or physical 
incapacity; or show a factual need for aid and attendance.  
38 C.F.R. §§ 3.351(b)-(c), 3.352(a).

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself, or attend to the wants of nature.  It also 
includes the frequent need of adjustment of any special 
prosthetic or orthopedic appliances or either physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect against the hazards or dangers 
incident to a claimant's daily environment.  Also, an 
individual who is bedridden, as that term is defined by 
regulation, meets the criteria for aid and attendance.  38 
C.F.R. § 3.352(a).  The particular personal functions which a 
veteran is unable to perform should be considered in 
connection with the claimant's condition as a whole.  The 
evidence need only establish that a veteran is so helpless as 
to need regular aid and attendance, not constant need.  
Determinations that a veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the veteran's condition requires the veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).  A 
veteran must be unable to perform one of the enumerated 
disabling conditions, but the condition does not have to 
present all of the enumerated disabling conditions.  Turco v. 
Brown, 9 Vet. App. 222, 224 (1996).

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
veteran remain in bed.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  The 
performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352.

Where a veteran does not meet the qualifications for pension 
at the aid and attendance rate, another special monthly 
pension may be applicable.  In such a situation, under 38 
U.S.C.A. § 1513(a) as combined with 38 U.S.C.A. § 1521(a) and 
(e), a special monthly pension may be paid to a veteran, who 
is 65 years of age or older, meets the service requirement of 
§ 1521, and possesses a minimum disability rating of 60 
percent.  See Hartness v. Nicholson, 20 Vet. App. 216 (2006).  
The Board notes that in a March 2008 rating decision, the RO 
awarded the Veteran special monthly pension benefits on 
account of being housebound, effective March 29, 2008, based 
on a finding that the aforementioned criteria were met.

The Veteran now seeks special monthly compensation based upon 
the need of aid and attendance.  Specifically, the Veteran 
has argued that he has sphincter control problems warranting 
entitlement to this benefit.  The Veteran contends that his 
medical records show that he suffers from sphincter control 
problems.

VA medical records reflect that the Veteran was hospitalized 
for most of May 2007, primarily for treatment of 
osteomyelitis of the left toe, which was described as 
resolved, following a course of antibiotics.  Medical 
conditions also noted during that hospitalization included: 
tinea pedis, hypertrophy of the prostate with urinary 
obstruction, hiatal hernia, cataract surgery, left knee 
osteoarthrosis and chronic obstructive pulmonary disease 
(COPD). 

A VA examination report dated in February 2008 indicated that 
the Veteran was living with a lady who took care of him.  He 
reported that he spent all day watching television and that 
all of his meals were provided by the lady who lives with 
him, who also cleaned around the house and washed his 
clothes.  His medical history included: prostatic 
hypertrophy, COPD, osteoarthritis, GERD, tinea pedis and left 
toe osteomyelitis (resolved).  The report stated that the 
Veteran was not permanently bedridden, but could not travel 
beyond his current domicile.  It was noted that he had no 
memory loss, occasionally had some imbalance on ambulation 
and could perform all functions of self-care.  The report 
further reflected that the Veteran could walk for more than a 
mile without the assistance of another person and could leave 
his home on an unrestricted basis.  It was noted that the 
Veteran's functional impairments were permanent.  His best 
corrected vision was not 5/200 or worse in both eyes.  
Function of the upper and lower extremities was described as 
normal.  

The Veteran's diagnosed conditions were assessed as: 
prostatic hypertrophy; COPD-stable, hypertension - 
controlled; osteoarthritis of the left knee based on X-ray 
films; GERD - stable; tinea pedis; left foot second toe 
osteomyelitis - resolved; urinary incontinence and bilateral 
feet hyperkeratosis.  The examiner opined that the Veteran 
was capable of managing his personal financial affairs.   

VA records dated from September 2007 to March 2008 reflect 
that the Veteran had complaints of urinary symptoms including 
obstruction/voiding dysfunction in conjunction with prostatic 
hypertrophy.  However, there is no actual reference to 
sphincter control problems in those records.  Indeed, a 
February 2008 clinical record includes a rectal examination, 
which did not comment on any sphincter disorder or 
dysfunction.

The Board finds that the preponderance of the evidence is 
against the award of special monthly pension based upon the 
need for regular aid and attendance.  Any visual impairment 
has been corrected to a degree of better than 5/200, and he 
thus does not meet the criteria of blindness, or near 
blindness.  Additionally, as the Veteran reported that he 
lives in a private home, he does not meet the criteria of 
confinement to a nursing home due to mental or physical 
incapacity.  He also does not meet the criteria to establish 
a factual need for aid and attendance of another person.  The 
Veteran does not need aid for ambulation and can leave the 
home with no restrictions.  It is clear that he is not 
bedridden as he is able to walk unassisted for more than a 
mile.  Significantly, the 2008 examination report indicates 
that the Veteran can perform all functions of self-care.  In 
addition, he was found capable of managing his financial 
affairs.  

While it appears that the Veteran does receive some 
assistance in his home from another person in conjunction 
with cooking, cleaning and laundry, this fact is not 
consistent with a conclusion that the Veteran is so helpless 
as to need regular aid and attendance and does not indicate 
that either due to physical or mental incapacity, he requires 
care or assistance on a regular basis to protect against the 
hazards or dangers incident to his daily environment; nor 
does any other evidence of record suggest such.  

The Board has considered the Veteran's statements in support 
of his claim that he is entitled to a special monthly pension 
based on the need for aid and attendance.  While the Veteran 
is competent to report on the nature of his symptoms, the 
training and experience of medical personnel makes the VA 
doctors' findings more probative as to the extent of his 
disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Board finds that the weight of the evidence does not show 
that the Veteran meets the requirements for a special monthly 
pension based upon the need for regular aid and attendance.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly pension, based on a need for 
the regular aid and attendance of another person, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


